                   REDACTED VERSION
        Case 5:19-cv-08098-LHK      OF DOCUMENT
                               Document 24 Filed SOUGHT
                                                 05/26/20 TOPage
                                                             BE SEALED
                                                                 1 of 18



1     Darin M. Sands, Bar No. 257363
      sandsd@lanepowell.com
2     LANE POWELL PC
      601 SW Second Avenue, Suite 2100
3     Portland, Oregon 97204-3158
      Telephone: 503.778.2100
4     Facsimile: 503.778.2200
5     Attorneys for Plaintiff
       DiscoverOrg Data, LLC
6
7
8
                              UNITED STATES DISTRICT COURT
9
                             NORTHERN DISTRICT OF CALIFORNIA
10
                                    SAN JOSE DIVISION
11
     DISCOVERORG DATA, LLC, a                        Civil No. 5:19-cv-08098-LHK
12   Delaware limited liability company,
                                                     PLAINTIFF’S NOTICE OF
13                                  Plaintiff,       MOTION AND MOTION FOR
                                                     DEFAULT JUDGMENT AGAINST
14            v.                                     DEFENDANT
15   BITNINE GLOBAL, INC., a California              Judge:              Hon. Lucy H. Koh
     corporation,                                    Hearing Date:
16                                                   Hearing Time:
                                  Defendant.         Courtroom:          8 – 4th Floor
17
                                                     FILED UNDER SEAL
18
19
20
21
22
23
24
25
26
27
28

     710004.0079/8031582.2                       PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR
                                                       DEFAULT JUDGMENT AGAINST DEFENDANT
                                                                            Case No. 5:19-cv-08098
                                            Case 5:19-cv-08098-LHK Document 24 Filed 05/26/20 Page 2 of 18



                                    1                                              TABLE OF CONTENTS
                                    2                                                                                                                          Page
                                    3    NOTICE OF MOTION ............................................................................................ 1
                                    4    MOTION ................................................................................................................... 1
                                    5      I. INTRODUCTION ................................................................................................ 1
                                    6      II. EVIDENCE RELIED UPON ............................................................................. 1
                                    7      III. JURISDICTION AND VENUE ........................................................................ 1
                                    8    MEMORANDUM OF POINTS AND AUTHORITIES ....................................... 2
                                    9      IV. STATEMENT OF FACTS ................................................................................ 2
                                    10          A. Background. ................................................................................................ 2
                                    11          B.     Bitnine’s Wrongful Conduct. ...................................................................... 3
                                    12          C.     Damages. ..................................................................................................... 5
                                    13                 1. Actual Damages. .................................................................................... 5
601 SW SECOND AVENUE, SUITE 2100
  PORTLAND, OREGON 97204-3158
    503.778.2100 FAX 503.778.2200




                                    14                 2. Exemplary Damages. ............................................................................. 7
         LANE POWELL PC




                                    15                 3. Attorneys’ Fees and Costs. .................................................................... 8
                                    16          D. Procedural History. ..................................................................................... 8
                                    17     V. ARGUMENT ...................................................................................................... 9
                                    18          A. DiscoverOrg Would Be Prejudiced If a Default Judgment Were Not
                                                   Entered. ....................................................................................................... 9
                                    19
                                                B.     DiscoverOrg’s Claims Have Merit and Are Properly Pled....................... 10
                                    20
                                                C.     The Damages Sought Are Reasonable and Supported by the Evidence... 12
                                    21
                                                D. There is No Reasonable Possibility of Dispute Regarding the Material
                                    22             Facts. ......................................................................................................... 12
                                    23          E.     Bitnine’s Default Was Not Due to Excusable Neglect. ............................ 13
                                    24          F.     A Decision on the Merits is Not Reasonably Possible in This Case. ....... 13
                                    25     VI. CONCLUSION ............................................................................................... 14
                                    26
                                    27
                                    28
                                                                                                      i
                                         710004.0079/8031582.2                                        PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR
                                                                                                            DEFAULT JUDGMENT AGAINST DEFENDANT
                                                                                                                                 Case No. 5:19-cv-08098
                                            Case 5:19-cv-08098-LHK Document 24 Filed 05/26/20 Page 3 of 18



                                    1                                            TABLE OF AUTHORITIES
                                    2
                                    3                                                                                                                         Page(s)

                                    4    Cases
                                    5    Aldabe v. Aldabe,
                                    6       616 F.2d 1089 (9th Cir. 1980) ............................................................................... 9
                                    7    Atl. Inertial Sys. Inc. v. Condor Pac. Indus. of California, Inc.,
                                            2015 WL 3825318 (C.D. Cal. June 18, 2015)....................................................... 6
                                    8
                                    9    Eitel v. McCool,
                                            782 F.2d 1470 (9th Cir. 1986) ................................................................... 9, 10, 12
                                    10
                                         Fair Hous. of Marin v. Combs,
                                    11
                                            285 F.3d 899 (9th Cir. 2002) ................................................................................. 9
                                    12
                                         Getty Images (US), Inc. v. Virtual Clinics,
                                    13     No. C13-0626JLR, 2014 WL 358412 (W.D. Wash. Jan. 31, 2014) ............. 10, 13
601 SW SECOND AVENUE, SUITE 2100
  PORTLAND, OREGON 97204-3158
    503.778.2100 FAX 503.778.2200




                                    14
                                         Hensley v. Eckerhart,
         LANE POWELL PC




                                    15     461 U.S. 424 (1983) .............................................................................................. 8
                                    16   Lottotron, Inc. v. Telepublicidad, S.A.,
                                    17      No. CIV.A. 10-337 SRC, 2013 WL 6050009 (D.N.J. Nov. 14,
                                            2013) ...................................................................................................................... 6
                                    18
                                    19   Marshall Wealth Mgmt. Grp., Inc. v. Santillo,
                                           18-CV-03510-LHK, 2019 WL 79036 (N.D. Cal. Jan. 2, 2019) ................... 10, 12
                                    20
                                         PepsiCo Inc. v. Cal Sec. Cans,
                                    21     238 F. Supp. 2d 1172 (C.D. Cal. 2002) ............................................................... 12
                                    22
                                         In re Sotera Wireless, Inc.,
                                    23       794 F. App’x 625 (9th Cir. 2020) .......................................................................... 5
                                    24   Trung Gian Corp. v. Twinstar Tea Corp.,
                                    25      No. C 06–03594 JSW, 2007 WL 1545173 (N.D. May 29, 2007) ....................... 12
                                    26   Veritas Operating Corp. v. Microsoft Corp.,
                                    27      2008 WL 7404617 (W.D. Wash. Feb. 26, 2008) .................................................. 5

                                    28
                                                                                                       ii
                                         710004.0079/8031582.2                                          PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR
                                                                                                              DEFAULT JUDGMENT AGAINST DEFENDANT
                                                                                                                                   Case No. 5:19-cv-08098
                                            Case 5:19-cv-08098-LHK Document 24 Filed 05/26/20 Page 4 of 18



                                    1    Statutes
                                    2    18 U.S.C. § 1836(b)(3)(B)(ii) ..................................................................................... 5
                                    3
                                         18 U.S.C. § 1836(b)(3)(C) ...................................................................................... 7, 8
                                    4
                                         18 U.S.C. § 1836(b)(3)(D).......................................................................................... 8
                                    5
                                    6    28 U.S.C. §§ 1331 and 1338(a) and (b) ...................................................................... 1

                                    7    28 U.S.C. § 1367......................................................................................................... 1
                                    8    28 U.S.C. § 1391(b)(1) ............................................................................................... 1
                                    9    28 U.S.C. § 1400(a) .................................................................................................... 1
                                    10
                                         Cal. Civ. Code § 3426.3(b) ......................................................................................... 5
                                    11
                                         Cal. Civ. Code § 3426.3(c) ..................................................................................... 7, 8
                                    12
                                    13   Cal. Civ. Code § 3426.4.............................................................................................. 8
601 SW SECOND AVENUE, SUITE 2100
  PORTLAND, OREGON 97204-3158
    503.778.2100 FAX 503.778.2200




                                    14   California Uniform Trade Secrets Act, Cal Civ. Code § 3426 et seq. ..................... 11
         LANE POWELL PC




                                    15   Copyright Act, 17 U.S.C. § 501 et seq. .................................................................... 11
                                    16
                                         Defend Trade Secrets Act, 18 U.S.C. § 1832 et seq................................................. 10
                                    17
                                         Digital Millennium Copyright Act, 17 U.S.C §§ 1201, 1203 .................................. 11
                                    18
                                         Other Authorities
                                    19
                                    20   Fed. R. Civ. P. 55(b) ................................................................................................... 9

                                    21   Federal Rule of Civil Procedure 55 ............................................................................ 1
                                    22   Fed. R. Civ. P. 55(b)(2) .............................................................................................. 9
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28
                                                                                                    iii
                                         710004.0079/8031582.2                                       PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR
                                                                                                           DEFAULT JUDGMENT AGAINST DEFENDANT
                                                                                                                                Case No. 5:19-cv-08098
                                            Case 5:19-cv-08098-LHK Document 24 Filed 05/26/20 Page 5 of 18



                                    1                                    NOTICE OF MOTION
                                    2             TO THE CLERK OF THE COURT:
                                    3             PLEASE TAKE NOTICE that on May 28, 2020, or as soon thereafter as
                                    4    counsel may be heard, in Courtroom 8, of the United States District Court for the
                                    5    Northern District of California, located at 280 South 1st Street, San Jose, California,
                                    6    Plaintiff ZoomInfo Technologies LLC, f/k/a DiscoverOrg Data, LLC, will move, and
                                    7    hereby does move, pursuant to Federal Rule of Civil Procedure 55, for a default
                                    8    judgment against Defendant Bitnine Global, Inc.
                                    9                                           MOTION
                                    10                                    I. INTRODUCTION
                                    11            Pursuant to Rule 55 of the Federal Rules of Civil Procedure, Plaintiff
                                    12   ZoomInfo Technologies LLC f/k/a DiscoverOrg Data LLC (“DiscoverOrg”) moves
                                    13   for default judgment against the Defendant Bitnine Global, Inc. (“Bitnine”) in the
601 SW SECOND AVENUE, SUITE 2100
  PORTLAND, OREGON 97204-3158
    503.778.2100 FAX 503.778.2200




                                    14   form of the proposed judgment submitted herewith or as the Court may otherwise
         LANE POWELL PC




                                    15   deem just and equitable.
                                    16                              II. EVIDENCE RELIED UPON
                                    17            This motion is based on the declarations of Philip Watson, Jie Smith and
                                    18   Darin M. Sands, as well as the pleadings and documents on file with the Court in this
                                    19   matter.
                                    20                            III. JURISDICTION AND VENUE
                                    21            The Court has subject matter jurisdiction over the federal claims in this case
                                    22   under 28 U.S.C. §§ 1331 and 1338(a) and (b). The Court also has supplemental
                                    23   jurisdiction over the state law claims under 28 U.S.C. § 1367. The Court has personal
                                    24   jurisdiction over Bitnine because it is a California corporation with its principal place
                                    25   of business located in Santa Clara, California. (ECF No. 1, Complaint (“Compl.”)
                                    26   ¶¶ 2-4.) Venue is proper in this district, because Bitnine resides in this district. 28
                                    27   U.S.C. § 1391(b)(1) and 28 U.S.C. § 1400(a).
                                    28
                                                                                    1
                                         710004.0079/8031582.2                      PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR
                                                                                          DEFAULT JUDGMENT AGAINST DEFENDANT
                                                                                                               Case No. 5:19-cv-08098
                                            Case 5:19-cv-08098-LHK Document 24 Filed 05/26/20 Page 6 of 18



                                    1                       MEMORANDUM OF POINTS AND AUTHORITIES
                                    2                                IV. STATEMENT OF FACTS
                                    3    A.       Background.
                                    4             DiscoverOrg curates a highly accurate database of information used by
                                    5    businesses worldwide in connection with their business-to-business sales, marketing,
                                    6    and recruiting (the “Database”). (Compl. ¶¶ 6–9.) It delivers this data to paying
                                    7    subscribers via a password-secured, online graphical user interface. (Compl. ¶ 6.)
                                    8    DiscoverOrg’s paying subscribers gain access to its Database of marketing
                                    9    information profiling businesses in the United States and across the globe. (Id.)
                                    10   DiscoverOrg has been recognized as an industry leader in sales and marketing
                                    11   intelligence because the depth, breadth, and accuracy of its Database is unrivaled in
                                    12   the marketplace. (Id.)
                                    13            DiscoverOrg has invested and continues to invest tens of millions of dollars to
601 SW SECOND AVENUE, SUITE 2100
  PORTLAND, OREGON 97204-3158
    503.778.2100 FAX 503.778.2200




                                    14   develop and maintain the infrastructure, content and quality of its Database. (Compl.
         LANE POWELL PC




                                    15   ¶ 7.) To deliver timely and comprehensive data to licensees, DiscoverOrg employs
                                    16   more than 150 research analysts focused on building, managing, and updating
                                    17   DiscoverOrg’s Database.         DiscoverOrg expends substantial labor, time, and
                                    18   resources to collect, organize, and disseminate the information in its Database.
                                    19   (Compl. ¶ 7.) In total, DiscoverOrg employs more than 1,200 employees and has
                                    20   made significant investments in developing and purchasing software, hardware, and
                                    21   other equipment to support its Database. (Compl. ¶ 7.) DiscoverOrg’s Database
                                    22   displays the selection, arrangement, orchestration, compilation, and presentation of
                                    23   the organizational charts, contacts, and other information collected and assembled by
                                    24   DiscoverOrg’s analysts. (Compl. ¶ 7.)
                                    25            The Database is maintained and made available to clients through a computer
                                    26   system that is used in interstate commerce. (Compl. ¶¶ 17-18.) DiscoverOrg has
                                    27   over 3,000 customers, including some of the world’s largest technology companies;
                                    28   all of whom access DiscoverOrg’s Database by logging onto it over the Internet via
                                                                                     2
                                         710004.0079/8031582.2                       PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR
                                                                                           DEFAULT JUDGMENT AGAINST DEFENDANT
                                                                                                                Case No. 5:19-cv-08098
                                            Case 5:19-cv-08098-LHK Document 24 Filed 05/26/20 Page 7 of 18



                                    1    DiscoverOrg’s website. (Declaration of Philip Watson (“Watson Decl.”) ¶ 3.)
                                    2             DiscoverOrg’s Database is commercially valuable to Bitnine because it uses
                                    3    the detailed information collected and arranged by DiscoverOrg to effectively market
                                    4    and sell its products and services. (Compl. ¶ 8.) DiscoverOrg’s Database is also an
                                    5    original work of authorship containing copyrightable and copyrighted material with
                                    6    registration number TX0007487999. (Compl. ¶ 32.)
                                    7             The Database’s value depends on its exclusivity. (Compl. ¶ 9.) To protect the
                                    8    Database’s value, DiscoverOrg implements reasonable security measures. (Compl.
                                    9    ¶ 9.) For example, access to DiscoverOrg’s Database requires a password, and only
                                    10   customers that have signed restrictive license agreements receive passwords.
                                    11   (Compl. ¶ 9.) DiscoverOrg also uses mail monitoring and list protection to secure
                                    12   the integrity of its Database. (Compl. ¶ 9.)
                                    13   B.       Bitnine’s Wrongful Conduct.
601 SW SECOND AVENUE, SUITE 2100
  PORTLAND, OREGON 97204-3158
    503.778.2100 FAX 503.778.2200




                                    14            Instead of acquiring a license from DiscoverOrg to access the proprietary and
         LANE POWELL PC




                                    15   confidential subscriber-only portions of the platform, Bitnine, without authorization
                                    16   from DiscoverOrg, obtained and used login credentials and passwords issued to a
                                    17   DiscoverOrg client to access DiscoverOrg’s proprietary information. (Compl. ¶¶ 10,
                                    18   21.) Bitnine then used this information to sell its products and services. (Compl.
                                    19   ¶¶ 10-11.) This conduct presents a critical threat to DiscoverOrg: if everyone did
                                    20   what Bitnine did, DiscoverOrg could not survive as a business, and the resource
                                    21   DiscoverOrg provides to its customers would be completely lost. (Compl. ¶ 10.)
                                    22   Through its actions, Bitnine sought to enjoy a “free ride” off the license fees paid by
                                    23   DiscoverOrg’s legitimate customers. (Compl. ¶ 10.)
                                    24            Beginning in March 2019, Bitnine used DiscoverOrg’s proprietary
                                    25   information to sell Bitnine’s products and services. (Compl. ¶ 11.) Bitnine accessed
                                    26   and downloaded at least 273,139 records from the Database and commercially
                                    27   exploited that information for its sales and marketing purposes, including by
                                    28   conducting email marketing campaigns using the stolen data. (Compl. ¶ 11.) Bitnine

                                                                                    3
                                         710004.0079/8031582.2                      PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR
                                                                                          DEFAULT JUDGMENT AGAINST DEFENDANT
                                                                                                               Case No. 5:19-cv-08098
                                            Case 5:19-cv-08098-LHK Document 24 Filed 05/26/20 Page 8 of 18



                                    1    acted knowingly, intentionally, and willfully in accessing and using DiscoverOrg’s
                                    2    proprietary         information   without   authorization   and    without    compensating
                                    3    DiscoverOrg. (Compl. ¶ 12.) Bitnine wrongfully profited from its unauthorized use
                                    4    of DiscoverOrg’s proprietary information, including, but not limited to, by reducing
                                    5    the time, effort, and expense associated with identifying and contacting potential new
                                    6    customers and business opportunities. (Compl. ¶ 12.)
                                    7             Through its mail monitoring and list protection technology, DiscoverOrg
                                    8    captured traceable emails marketing Bitnine’s products and services using accounts
                                    9    issued                                                                                       ,
                                    10   current DiscoverOrg clients. (Declaration of Jie Smith (“Smith Decl.”) ¶ 3.) These
                                    11   traceable addresses are linked to the roughly 273,179 downloaded records. (Id.) The
                                    12   only way Bitnine could send these traceable emails was to access and download data
                                    13   from the Database using                           access credentials. (Id.)
601 SW SECOND AVENUE, SUITE 2100
  PORTLAND, OREGON 97204-3158
    503.778.2100 FAX 503.778.2200




                                    14            As a result, Bitnine knew that DiscoverOrg’s data was confidential and
         LANE POWELL PC




                                    15   proprietary and subject to restrictive license agreements. (Compl. ¶ 13.) Even so,
                                    16   Bitnine knowingly accessed and used DiscoverOrg’s data for its own sales and
                                    17   marketing purposes without any license or authorization to do so. (Compl. ¶ 13.)
                                    18   Bitnine took these actions to profit from DiscoverOrg’s data without paying
                                    19   DiscoverOrg. (Compl. ¶ 13.) Bitnine has wrongfully profited from these activities
                                    20   and has reduced the market value of DiscoverOrg’s Database. (Compl. ¶ 13.)
                                    21            Further, Bitnine downloaded and made copies of DiscoverOrg’s copyrighted
                                    22   material without authorization. (Compl. ¶ 34.) Bitnine then used those copies for
                                    23   Bitnine’s financial gain without paying DiscoverOrg. (Compl. ¶ 34.) In doing so,
                                    24   Bitnine violated DiscoverOrg’s exclusive rights of reproduction and distribution.
                                    25   (Compl. ¶ 34.) And Bitnine circumvented DiscoverOrg’s security measures to access
                                    26   its copyrighted material by bypassing DiscoverOrg’s password-protected system
                                    27   obtaining and using login credentials without authorization. (Compl. ¶¶ 40-41.)
                                    28            At all relevant times, Bitnine had a duty to train and supervise the conduct of

                                                                                       4
                                         710004.0079/8031582.2                         PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR
                                                                                             DEFAULT JUDGMENT AGAINST DEFENDANT
                                                                                                                  Case No. 5:19-cv-08098
                                            Case 5:19-cv-08098-LHK Document 24 Filed 05/26/20 Page 9 of 18



                                    1    its employees and agents acting on its behalf. (Compl. ¶ 14.) Bitnine breached this
                                    2    duty in two ways:
                                    3             (1) by failing to train and monitor its employees and agents adequately; and
                                    4             (2) by failing to have appropriate policies in place regarding unauthorized
                                    5    access to computer systems, communication, storage networks, and copyrighted
                                    6    works and trade secrets, and/or failing to enforce such policies. (Compl. ¶ 14.)
                                    7             All of Bitnine’s actions were performed by employees or other agents of
                                    8    Bitnine within the scope of their employment or other agency relationship with
                                    9    Bitnine, on Bitnine’s behalf, and for Bitnine’s benefit. (Compl. ¶ 15.)
                                    10   C.       Damages.
                                    11            DiscoverOrg is entitled to actual damages, exemplary damages, and attorneys’
                                    12   fees and costs in the amounts described below.
                                    13            1.        Actual Damages.
601 SW SECOND AVENUE, SUITE 2100
  PORTLAND, OREGON 97204-3158
    503.778.2100 FAX 503.778.2200




                                    14            DiscoverOrg’s federal and state trade secrets claims authorize an award of
         LANE POWELL PC




                                    15   reasonable royalty in lieu of other damages measures.                   See 18 U.S.C.
                                    16   § 1836(b)(3)(B)(ii); Cal. Civ. Code § 3426.3(b). Awarding damages based on a
                                    17   reasonable royalty measure is appropriate here because DiscoverOrg did not have
                                    18   access to discovery to prove actual loss or unjust enrichment. See In re Sotera
                                    19   Wireless, Inc., 794 F. App’x 625, 628 (9th Cir. 2020) (“[W]hen calculating a
                                    20   monetary remedy for the past use of a misappropriated trade secret, a court ‘may
                                    21   order’ reasonable royalties ‘[i]f neither damages [for actual loss] nor unjust
                                    22   enrichment caused by misappropriation are provable.”) (citation omitted); see also
                                    23   Veritas Operating Corp. v. Microsoft Corp., 2008 WL 7404617, at *2 (W.D. Wash.
                                    24   Feb. 26, 2008) (noting that “a reasonable royalty measure has long been one of a
                                    25   number of calculations available to measure damages for trade secret
                                    26   misappropriation, particularly the value of the benefit received by a defendant who
                                    27   misappropriates trade secrets”).
                                    28            To determine the measure of a reasonable royalty, courts calculate “what the

                                                                                    5
                                         710004.0079/8031582.2                      PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR
                                                                                          DEFAULT JUDGMENT AGAINST DEFENDANT
                                                                                                               Case No. 5:19-cv-08098
                                           Case 5:19-cv-08098-LHK Document 24 Filed 05/26/20 Page 10 of 18



                                    1    parties would have agreed to as a fair licensing price at the time that the
                                    2    misappropriation occurred.”         Atl. Inertial Sys. Inc. v. Condor Pac. Indus. of
                                    3    California, Inc., 2015 WL 3825318, at *10 (C.D. Cal. June 18, 2015); see also
                                    4    Lottotron, Inc. v. Telepublicidad, S.A., No. CIV.A. 10-337 SRC, 2013 WL 6050009,
                                    5    at *3 (D.N.J. Nov. 14, 2013) (“Courts may ascertain a reasonable royalty by
                                    6    determining the royalty to which a willing licensor and a willing licensee would have
                                    7    agreed at the time the infringement began.”). To that end, courts consider the
                                    8    following factors: (1) what prices past purchasers or licensees may have paid; (2) the
                                    9    total value of the secret to the plaintiff, including the plaintiff’s development costs
                                    10   and the importance of the secret to the plaintiff’s business; (3) the nature and extent
                                    11   of the use the defendant intended for the secret; and (4) other unique factors in the
                                    12   particular case which might have affected the parties’ agreement, such as the ready
                                    13   availability of alternative processes. See Atl. Inertial, 2015 WL 3825318, at *10.
601 SW SECOND AVENUE, SUITE 2100
  PORTLAND, OREGON 97204-3158
    503.778.2100 FAX 503.778.2200




                                    14            These factors support a robust reasonable royalty award here. The value of the
         LANE POWELL PC




                                    15   Database and the information contained therein depends on its exclusivity. (Compl.
                                    16   ¶¶ 8-9.) The annual contract value for DiscoverOrg customers is heavily dependent
                                    17   on the level of access to the DiscoverOrg Database that is selected by the customer.
                                    18   (Watson Decl. ¶ 4.) Unfortunately, without discovery in this matter, it is impossible
                                    19   for DiscoverOrg to determine the volume of sales Bitnine has achieved as a result of
                                    20   the stolen data. It is worth noting, however, that some DiscoverOrg clients have
                                    21   claimed to experience returns on their investment of many times the investment.
                                    22   (Watson Decl. ¶ 5.)
                                    23            Even so, DiscoverOrg seeks actual damages only in the amount of the
                                    24   subscription fee that is paid by clients who wish to receive access to the DiscoverOrg
                                    25   Database that is comparable to the scope of access associated with
                                    26                     , the customer account Bitnine used to misappropriate DiscoverOrg’s
                                    27   data.
                                    28                                                                 . (Watson Decl. ¶ 6.)

                                                                                     6
                                         710004.0079/8031582.2                       PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR
                                                                                           DEFAULT JUDGMENT AGAINST DEFENDANT
                                                                                                                Case No. 5:19-cv-08098
                                           Case 5:19-cv-08098-LHK Document 24 Filed 05/26/20 Page 11 of 18



                                    1
                                    2                                             . (Id.)
                                    3
                                    4                                                . (Watson Decl. ¶ 7.)
                                    5             Therefore, DiscoverOrg seeks a reasonable royalty of $85,200 as
                                    6    compensatory damages for Bitnine’s wrongful conduct.
                                    7             2.        Exemplary Damages.
                                    8             Federal and California trade secret law authorizes an award of exemplary
                                    9    damages if willful and malicious conduct exists. 18 U.S.C. § 1836(b)(3)(C); Cal.
                                    10   Civ. Code § 3426.3(c). DiscoverOrg is entitled to exemplary damages here because
                                    11   Bitnine engaged in willful and malicious conduct.
                                    12            DiscoverOrg’s platform may not be accessed without password authentication.
                                    13   (Smith Decl. ¶ 3.) Instead of acquiring a license from DiscoverOrg to access the
601 SW SECOND AVENUE, SUITE 2100
  PORTLAND, OREGON 97204-3158
    503.778.2100 FAX 503.778.2200




                                    14   proprietary and confidential subscriber-only portions of the platform, Bitnine gained
         LANE POWELL PC




                                    15   unauthorized access to DiscoverOrg’s proprietary information from the Database.
                                    16   (Compl. ¶ 10.) Bitnine then used this information to sell its products and services.
                                    17   (Compl. ¶ 10.)          Bitnine knew that its actions were not authorized because it
                                    18   improperly acquired proprietary and confidential information from DiscoverOrg by
                                    19   using login credentials issued to                       . (Compl. ¶ 20.) Thus, Bitnine
                                    20   sought to enjoy a “free ride” off of the license fees paid by DiscoverOrg’s legitimate
                                    21   customers. (Compl. ¶ 10.) Bitnine took these actions willfully and maliciously,
                                    22   warranting exemplary damages under Cal. Civ. Code § 3426.3(c) and 18 U.S.C.
                                    23   § 1836(b)(3)(C) to deter this conduct.
                                    24            Although DiscoverOrg takes measures to identify unauthorized access to and
                                    25   use of its data, there are limits to its ability to do so. (Smith Decl. ¶ 5.) Some
                                    26   unauthorized access and use goes undetected, and some apparent misappropriation is
                                    27   too difficult to prove. (Smith Decl. ¶ 5.) It is therefore imperative to increase the
                                    28   cost of Bitnine’s willful misconduct to account for the decreased probability of

                                                                                     7
                                         710004.0079/8031582.2                        PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR
                                                                                            DEFAULT JUDGMENT AGAINST DEFENDANT
                                                                                                                 Case No. 5:19-cv-08098
                                           Case 5:19-cv-08098-LHK Document 24 Filed 05/26/20 Page 12 of 18



                                    1    detection, in order to achieve the appropriate level of deterrence. Cal. Civ. Code
                                    2    § 3426.3(c) and 18 U.S.C. § 1836(b)(3)(C) cap exemplary damages of twice the
                                    3    amount of compensatory damages.            To deter Bitnine’s deliberate, willful, and
                                    4    malicious conduct, DiscoverOrg requests exemplary damages be awarded in that
                                    5    amount, $170,400.
                                    6             3.        Attorneys’ Fees and Costs.
                                    7             Finally, DiscoverOrg seeks attorneys’ fees and costs incurred prosecuting this
                                    8    action. Under 18 U.S.C. § 1836(b)(3)(D) and Cal. Civ. Code § 3426.4, courts may
                                    9    award reasonable attorneys’ fees if the defendant willfully and maliciously
                                    10   misappropriates the plaintiff’s trade secrets.       Here, DiscoverOrg is entitled to
                                    11   attorneys’ fees because, as discussed above, Bitnine acted willfully and maliciously
                                    12   in misappropriating DiscoverOrg’s trade secrets for financial gain.
                                    13            To calculate the fee, courts multiply the number of hours expended by the
601 SW SECOND AVENUE, SUITE 2100
  PORTLAND, OREGON 97204-3158
    503.778.2100 FAX 503.778.2200




                                    14   reasonable hourly rate. Hensley v. Eckerhart, 461 U.S. 424, 433 (1983). The rate
         LANE POWELL PC




                                    15   for the attorneys who performed work on this matter is reasonable. (Declaration of
                                    16   Darin M. Sands (“Sands Decl.”) ¶¶ 3-5.) And the billing records demonstrate that
                                    17   time was not wasted. (Sands Decl. ¶ 6, Ex. B.) The reasonable attorney’s fees
                                    18   amount to $4,570.65. (Id.) Litigation costs incurred in prosecuting this action total
                                    19   $951.71. (Sands Decl. ¶ 2, Ex. A). Litigation costs were also reasonably incurred.
                                    20   (Sands Decl. ¶ 2.)
                                    21            In sum, DiscoverOrg seeks judgment in the amount of $261,122.36 including
                                    22   compensatory damages, exemplary damages, and attorneys’ fees and costs.
                                    23   D.       Procedural History.
                                    24            DiscoverOrg filed its complaint on December 11, 2019. (ECF. No. 1.) On
                                    25   February 4, 2020, Bitnine was served with a copy of the summons and complaint by
                                    26   delivering, personally and in person, to Joshua Young Sun Bae, who is the Registered
                                    27   Agent thereof, at 3945 Freedom Circle, No. 260, Santa Clara, California 95054.
                                    28   (ECF No. 16.)
                                                                                     8
                                         710004.0079/8031582.2                       PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR
                                                                                           DEFAULT JUDGMENT AGAINST DEFENDANT
                                                                                                                Case No. 5:19-cv-08098
                                           Case 5:19-cv-08098-LHK Document 24 Filed 05/26/20 Page 13 of 18



                                    1             Bitnine did not respond or otherwise defend this action within the time allowed
                                    2    by law. Thus, on March 10, 2020, DiscoverOrg moved for an order of default against
                                    3    Bitnine. (ECF No. 17). The Clerk of Court entered an order of default against
                                    4    Bitnine on March 12, 2020. (ECF No. 19.)
                                    5                                            V. ARGUMENT
                                    6             Under Rule 55(b)(2), the Court may enter a default judgment when the Clerk
                                    7    has previously entered the party’s default. Fed. R. Civ. P. 55(b). Once the Clerk
                                    8    enters default, all well-pleaded allegations regarding liability are taken as true, except
                                    9    with respect to damages. See Fair Hous. of Marin v. Combs, 285 F.3d 899, 906 (9th
                                    10   Cir. 2002). The decision to grant a default judgment is a discretionary one. Aldabe
                                    11   v. Aldabe, 616 F.2d 1089, 1092 (9th Cir. 1980).
                                    12            District courts in the Ninth Circuit consider the following factors in exercising
                                    13   this discretion:
601 SW SECOND AVENUE, SUITE 2100
  PORTLAND, OREGON 97204-3158
    503.778.2100 FAX 503.778.2200




                                    14                      (1) the possibility of prejudice to the plaintiff;
         LANE POWELL PC




                                    15                      (2) the merits of plaintiff’s substantive claim;
                                    16                      (3) the sufficiency of the complaint;
                                    17                      (4) the sum of money at stake in the action;
                                    18                      (5) the possibility of a dispute concerning material facts;
                                    19                      (6) whether the default was due to excusable neglect; and
                                    20                      (7) the strong policy underlying the Federal Rules of Civil
                                                                Procedure favoring decisions on the merits.
                                    21
                                    22   Eitel v. McCool, 782 F.2d 1470, 1471-72 (9th Cir. 1986). On balance, these factors
                                    23   weigh heavily in favor of a default judgment for DiscoverOrg.
                                    24   A.       DiscoverOrg Would Be Prejudiced If a Default Judgment Were Not
                                                  Entered.
                                    25
                                    26            DiscoverOrg would be prejudiced by non-entry of a default judgment in this
                                    27   case. Without a default judgment acting as a deterrent, Bitnine would wrongfully
                                    28   benefit from the use of DiscoverOrg’s proprietary and commercially valuable data

                                                                                          9
                                         710004.0079/8031582.2                            PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR
                                                                                                DEFAULT JUDGMENT AGAINST DEFENDANT
                                                                                                                     Case No. 5:19-cv-08098
                                           Case 5:19-cv-08098-LHK Document 24 Filed 05/26/20 Page 14 of 18



                                    1    without compensation to DiscoverOrg. Further, because Bitnine failed to defend
                                    2    itself against this action, DiscoverOrg “would be deprived of a remedy ‘until such
                                    3    time as Defendant participates * * * in the litigation—which may never occur.’”
                                    4    Getty Images (US), Inc. v. Virtual Clinics, No. C13-0626JLR, 2014 WL 358412, at
                                    5    *3 (W.D. Wash. Jan. 31, 2014). And without a remedy, other entities seeking to
                                    6    misappropriate DiscoverOrg’s data would feel empowered to follow Bitnine’s steps.
                                    7    Accordingly, this factor supports default judgment.
                                    8    B.       DiscoverOrg’s Claims Have Merit and Are Properly Pled.
                                    9             The second and third Eitel factors address the merits and sufficiency of the
                                    10   plaintiff’s claims as pled in the Complaint. “These two factors are often analyzed
                                    11   together.” Marshall Wealth Mgmt. Grp., Inc. v. Santillo, 18-CV-03510-LHK, 2019
                                    12   WL 79036, at *5 (N.D. Cal. Jan. 2, 2019).
                                    13            As alleged in DiscoverOrg’s Complaint, Bitnine’s employees or other
601 SW SECOND AVENUE, SUITE 2100
  PORTLAND, OREGON 97204-3158
    503.778.2100 FAX 503.778.2200




                                    14   authorized agents, acting in its name and for its benefit, gained unauthorized access
         LANE POWELL PC




                                    15   to DiscoverOrg’s Database, downloaded commercially valuable and proprietary
                                    16   information, and used that information to market and promote Bitnine’s goods and
                                    17   services. (Compl. ¶¶ 10-15.) Bitnine knew that DiscoverOrg’s data was confidential,
                                    18   but it still willfully and maliciously accessed and used this data without authorization
                                    19   to profit and reduce the market value of DiscoverOrg’s Database. (Compl. ¶¶ 10-
                                    20   15.)     These facts, and the other facts presented herein and in the complaint,
                                    21   demonstrate that Bitnine is liable to DiscoverOrg on each of DiscoverOrg’s causes
                                    22   of action.
                                    23            As to the first cause of action, Bitnine violated the Defend Trade Secrets Act,
                                    24   18 U.S.C. § 1832 et seq., by intentionally and knowingly accessing and using
                                    25   information from DiscoverOrg’s proprietary Database without authorization, in
                                    26   interstate commerce. (Compl. ¶¶ 17-20.) By using login credentials not issued to
                                    27   Bitnine, Bitnine received and possessed information from DiscoverOrg’s proprietary
                                    28   Database that Bitnine knew to have been converted without authorization. (Compl.

                                                                                    10
                                         710004.0079/8031582.2                       PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR
                                                                                           DEFAULT JUDGMENT AGAINST DEFENDANT
                                                                                                                Case No. 5:19-cv-08098
                                           Case 5:19-cv-08098-LHK Document 24 Filed 05/26/20 Page 15 of 18



                                    1    ¶¶ 17-20.) Bitnine also knew that this information came from persons that owed
                                    2    DiscoverOrg a duty it maintain its secrecy. (Compl. ¶ 20.) Bitnine gained economic
                                    3    benefits by the use of valuable marketing and sales information and through the
                                    4    consummation of business transactions that would not have occurred without use of
                                    5    the stolen information. (Compl. ¶ 23.) These actions deprived DiscoverOrg of just
                                    6    compensation, lost opportunity to realize licensing revenue, and the diminution of
                                    7    the market value of its proprietary information. (Compl. ¶¶ 23-24.)
                                    8             As to the second cause of action, Bitnine violated the California Uniform Trade
                                    9    Secrets Act, Cal Civ. Code § 3426 et seq., by willfully and maliciously, acquiring
                                    10   DiscoverOrg’s trade secrets by improper means, including theft, for Bitnine’s
                                    11   commercial benefit without compensation to DiscoverOrg. (Compl. ¶¶ 25-26.)
                                    12            As to the third cause of action, Bitnine’s actions also constitute common law
                                    13   misappropriation of trade secrets for the reasons stated above, except to the extent
601 SW SECOND AVENUE, SUITE 2100
  PORTLAND, OREGON 97204-3158
    503.778.2100 FAX 503.778.2200




                                    14   such a claim is deemed to conflict with the Cal Civ. Code § 3426 et seq. If so,
         LANE POWELL PC




                                    15   DiscoverOrg asks that this claim be deemed withdrawn.
                                    16            As to the fourth cause of action, Bitnine violated the Copyright Act, 17 U.S.C.
                                    17   § 501 et seq., by downloading and making copies of DiscoverOrg’s copyrighted
                                    18   material without authorization or license from DiscoverOrg. (Compl. ¶¶ 32-33.)
                                    19   Bitnine used those copies for Bitnine’s financial gain without compensating
                                    20   DiscoverOrg, and in doing so violated DiscoverOrg’s exclusive rights of
                                    21   reproduction and distribution. (Compl. ¶ 34.) Bitnine’s acts of infringement have
                                    22   been willful and intentional, in disregard of and with indifference to the rights of
                                    23   DiscoverOrg. (Compl. ¶¶ 34-37.)
                                    24            Bitnine also violated the Digital Millennium Copyright Act, 17 U.S.C §§ 1201,
                                    25   1203. Bitnine did so by bypassing the technical measures DiscoverOrg employs to
                                    26   protect its copyrighted material, such as password-protection, to access and use
                                    27   DiscoverOrg’s Database without authorization. (Compl. ¶¶ 40-41.)
                                    28            As to the fifth cause of action, Bitnine’s use of DiscoverOrg’s commercially

                                                                                    11
                                         710004.0079/8031582.2                       PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR
                                                                                           DEFAULT JUDGMENT AGAINST DEFENDANT
                                                                                                                Case No. 5:19-cv-08098
                                           Case 5:19-cv-08098-LHK Document 24 Filed 05/26/20 Page 16 of 18



                                    1    valuable data without paying DiscoverOrg benefitted and unjustly enriched Bitnine
                                    2    to DiscoverOrg’s detriment. (Compl. ¶¶ 44-45.)
                                    3             As to its sixth cause of action, Bitnine had a duty to take reasonable care in
                                    4    training and supervising its employees and other agents acting on its behalf. Bitnine
                                    5    breached this duty in two ways: (1) by failing to train and supervise its employees
                                    6    regarding basic data security obligations; and (2) by allowing its employees to
                                    7    participate in the unlawful conduct set forth above.              Bitnine’s failures caused
                                    8    DiscoverOrg to lose revenue and reduced the market value of its Database. (Compl.
                                    9    ¶¶ 47-50.)
                                    10   C.       The Damages Sought Are Reasonable and Supported by the Evidence.
                                    11            Under the fourth Eitel factor, “the court must consider the amount of money at
                                    12   stake in relation to the seriousness of Defendant’s conduct.” PepsiCo Inc. v. Cal Sec.
                                    13   Cans, 238 F. Supp. 2d 1172, 1178 (C.D. Cal. 2002). “The Court considers Plaintiff’s
601 SW SECOND AVENUE, SUITE 2100
  PORTLAND, OREGON 97204-3158
    503.778.2100 FAX 503.778.2200




                                    14   declarations, calculations, and other documentation of damages in determining if the
         LANE POWELL PC




                                    15   amount at stake is reasonable.” Trung Gian Corp. v. Twinstar Tea Corp., No. C 06–
                                    16   03594 JSW, 2007 WL 1545173, at *12 (N.D. May 29, 2007).
                                    17            This factor also weighs in favor of a default judgment. As outlined above, the
                                    18   damages DiscoverOrg seeks are properly documented and correspond to Bitnine’s
                                    19   willful and malicious wrongdoing.            DiscoverOrg seeks a total of $255,600 in
                                    20   compensatory and exemplary damages, plus attorney’s fees and costs in the amount
                                    21   of $5,522.36.
                                    22   D.       There is No Reasonable Possibility of Dispute Regarding the Material
                                                  Facts.
                                    23
                                    24            This factor weighs in favor of a default judgment. Because Bitnine failed to
                                    25   make an appearance in this case, the Court must take the allegations in the Complaint
                                    26   as true. Marshall Wealth, 2019 WL 79036, at *8. Further, Bitnine’s wrongful
                                    27   conduct is documented and is not subject to reasonable dispute. (Smith Decl. ¶¶ 3-
                                    28   4, Ex. A.)              There is no doubt that Bitnine gained unauthorized access to

                                                                                       12
                                         710004.0079/8031582.2                          PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR
                                                                                              DEFAULT JUDGMENT AGAINST DEFENDANT
                                                                                                                   Case No. 5:19-cv-08098
                                           Case 5:19-cv-08098-LHK Document 24 Filed 05/26/20 Page 17 of 18



                                    1    DiscoverOrg’s proprietary information and used that information to sell its products
                                    2    and services. (Id.) Beginning in March of 2019, Bitnine used DiscoverOrg’s
                                    3    proprietary information to sell Bitnine’s products and services.              (Id.)   Bitnine
                                    4    downloaded at least 273,139 records from DiscoverOrg’s Database and
                                    5    commercially exploited that information for its sales and marketing purposes,
                                    6    including by conducting e-mail marketing campaigns using the stolen data. (Id.)
                                    7             There is simply no explanation for these facts other than the intentional,
                                    8    unlawful access to the Database, and misappropriation and commercial exploitation
                                    9    of DiscoverOrg’s proprietary trade secret information. Because DiscoverOrg “has
                                    10   made allegations supported by evidence and the [Bitnine] has not challenged those
                                    11   allegations, this factor weighs in favor of default judgment.” Getty Images, 2014 WL
                                    12   358412, at *4.
                                    13   E.       Bitnine’s Default Was Not Due to Excusable Neglect.
601 SW SECOND AVENUE, SUITE 2100
  PORTLAND, OREGON 97204-3158
    503.778.2100 FAX 503.778.2200




                                    14            Bitnine’s failure to defend this matter is not the result of any excusable neglect.
         LANE POWELL PC




                                    15   Bitnine was properly served with the summons and complaint and has been fully
                                    16   aware of the pendency of this litigation since long before the motion for default was
                                    17   ever filed. Despite knowing about the default and DiscoverOrg’s intent to seek
                                    18   default judgment, Bitnine has still not made any effort to seek relief from the default
                                    19   and has not contacted DiscoverOrg regarding any other possibilities of resolution.
                                    20   (Sands Decl. ¶ 7.) Thus, Bitnine’s default is due to its culpable conduct.
                                    21   F.       A Decision on the Merits is Not Reasonably Possible in This Case.
                                    22            Although the general policy is to prefer a decision on the merits to a default
                                    23   judgment, even this factor does not weigh against a default judgment here. This is
                                    24   because Bitnine refuses to defend the action or make any other kind of appearance or
                                    25   argument. Despite the convenience of electronic filing, Bitnine has neither denied
                                    26   the allegations nor made any motion challenging the pleadings, jurisdiction, or venue.
                                    27   Because Bitnine’s refusal to defend this action precludes the reasonable possibility
                                    28   of a decision on the merits, denying a default judgment would not advance the general

                                                                                      13
                                         710004.0079/8031582.2                         PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR
                                                                                             DEFAULT JUDGMENT AGAINST DEFENDANT
                                                                                                                  Case No. 5:19-cv-08098
                                           Case 5:19-cv-08098-LHK Document 24 Filed 05/26/20 Page 18 of 18



                                    1    policy of preferring a decision on the merits.
                                    2                                    VI. CONCLUSION
                                    3             For these reasons, DiscoverOrg respectfully requests that the Court enter a
                                    4    default judgment in its favor as requested herein or as the Court otherwise deems just
                                    5    and equitable.
                                    6             DATED: May 26, 2020
                                    7                                           LANE POWELL PC
                                    8
                                    9                                           By /s/ Darin M. Sands
                                                                                     Darin M. Sands, Bar No. 257363
                                    10                                               E-mail: sandsd@lanepowell.com
                                                                                Attorneys for Plaintiff DiscoverOrg Data,
                                    11                                          LLC
                                    12
                                    13
601 SW SECOND AVENUE, SUITE 2100
  PORTLAND, OREGON 97204-3158
    503.778.2100 FAX 503.778.2200




                                    14
         LANE POWELL PC




                                    15
                                    16
                                    17
                                    18
                                    19
                                    20
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28
                                                                                  14
                                         710004.0079/8031582.2                     PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR
                                                                                         DEFAULT JUDGMENT AGAINST DEFENDANT
                                                                                                              Case No. 5:19-cv-08098
